Title: To James Madison from Elijah Russell, 27 June 1801
From: Russell, Elijah
To: Madison, James


Concord, N H. June 27. 1801.
Permit me, Sir, to enclose you the Republican Gazette—a paper which, so far as the abilities of the Editor will admit, is devoted and compiled for the defence of those principles, which urged the Friends of Natural Liberty into the Field of Contest, and the support of which has brought upon them the implacable hatred of a British Faction, and the illiberal abuse of the enemies of Republicanism in liberal profusion. Should you feel disposed to encourage a paper of this stamp in this quarter of the Union, (where anti-republican principles have taken deep root) by ordering the publication in it of such public matters as come within your right of disposal, this perhaps might enable the printer to enlarge his sheet to a respectable size. You will pardon me for suggesting a query, on the propriety of the laws and public acts of a Government being published in a paper, which is decidedly and rigidly devoted to the abuse and slander of the chief executive of that Government? Such a consideration, gives but a miserable encouragement to those who advocate the government, and thereby draw on themselves the curses of all its enemies: who, in two instances (in Newhampshire newspapers) are paid liberally for dealing out their scandalous defamation against the President, and all Republicans. But the friends of the Cause, anticipate alterations, if proper. Every command with which you may be pleased to honor me, will be gratefully attended to by, Sir, Your very humble servant,
Elijah Russell.
 

   
   RC (ViU: McGregor Library).



   
   Russell founded the Concord Republican Gazette in early February 1801; the paper died with him in the spring of 1803 (Brigham, History and Bibliography of American Newspapers, 1:446).


